                                                       1   Bradley T. Austin, Esq.
                                                           Nevada Bar No. 13064
                                                       2   SNELL & WILMER L.L.P.
                                                       3   3883 Howard Hughes Parkway, Suite 1100
                                                           Las Vegas, Nevada 89169
                                                       4   Telephone: (702) 784-5200
                                                           Facsimile: (702) 784-5252
                                                       5   baustin@swlaw.com
                                                       6   Attorneys for Defendant
                                                           Equifax Information Services LLC
                                                       7

                                                       8                                UNITED STATES DISTRICT COURT

                                                       9                                        DISTRICT OF NEVADA

                                                      10   JON K. SCAMPTON,                                 )   Case No. 2:18-cv-01885-JAD-GWF
                                                                                                            )
                                                      11                                                    )   STIPULATION OF EXTENSION OF
                                                                                       Plaintiff,           )
                                                                                                            )   TIME FOR DEFENDANT EQUIFAX
                                                      12
             3883 Howard Hughes Parkway, Suite 1100




                                                           vs.                                              )   INFORMATION SERVICES LLC TO
                                                                                                            )   FILE ANSWER
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169




                                                           MIDWEST RECOVERY SYSTEMS, LLC;                   )
                                                                                                            )
                         LAW OFFICES

                          702.784.5200




                                                      14   LVNV FUNDING, LLC; EQUIFAX                           (FIRST REQUEST)
                                                                                                            )
                               L.L.P.




                                                      15   INFORMATION SERVICES LLC; and                    )
                                                           EXPERIAN INFORMATION SOLUTIONS                   )
                                                           INC.,                                            )
                                                      16                                                    )
                                                                                                            )
                                                      17                               Defendants.          )
                                                      18          Defendant Equifax Information Services LLC (“Equifax”) has requested an extension of
                                                      19   time to answer, move or otherwise respond to the Complaint in this matter, to which Plaintiff has
                                                      20   no opposition.   Accordingly, pursuant to LR IA 6-2, IT IS HEREBY STIPULATED AND
                                                      21   AGREED to by and among counsel, that Defendant Equifax Information Services LLC’s time to
                                                      22   answer, move or otherwise respond to the Complaint in this action is extended from October 22,
                                                      23   2018 through and including November 12, 2018. Plaintiff and Equifax are actively engaged in
                                                      24   settlement discussions. The additional time to respond to the Complaint will facilitate settlement
                                                      25   discussions.
                                                      26   ///
                                                      27   ///
                                                      28   ///
                                                       1            This stipulation is filed in good faith and not intended to cause delay.
                                                       2            Respectfully submitted, this 23rd day of October, 2018.
                                                       3                                                       SNELL & WILMER LLP
                                                       4                                                       By: /s/ Bradley Austin
                                                                                                               Bradley T. Austin
                                                       5                                                       Nevada Bar No. 13064
                                                       6                                                       3883 Howard Hughes Pkwy., Suite 1100
                                                                                                               Las Vegas, NV 89169
                                                       7                                                       Tel: 702-784-5200
                                                                                                               Fax: 702-784-5252
                                                       8                                                       Email: baustin@swlaw.com
                                                       9
                                                                                                               Attorneys for Defendant
                                                      10                                                       Equifax Information Services LLC

                                                      11                                                       No opposition

                                                      12                                                       /s/ Erik Fox
             3883 Howard Hughes Parkway, Suite 1100




                                                                                                               Jamie S. Cogburn, Esq.
Snell & Wilmer




                                                      13
                                                                                                               Nevada Bar No. 8409
                    Las Vegas, Nevada 89169




                                                                                                               Erik W. Fox, Esq.
                         LAW OFFICES

                          702.784.5200




                                                      14
                                                                                                               Nevada Bar No. 8804
                               L.L.P.




                                                      15                                                       COGBURN LAW OFFICES
                                                                                                               2508 St. Rose Parkway, Suite 330
                                                      16
                                                                                                               Henderson, NV 89074
                                                      17                                                       Phone: (702) 748-7777
                                                                                                               FAX: (702) 966-3880
                                                      18                                                       Email: jsc@cogburnlaw.com
                                                                                                               Email: efox@cogburnlaw.com
                                                      19

                                                      20                                                       Attorneys for Plaintiff

                                                      21

                                                      22                                                                      IT IS SO ORDERED:
                                                      23

                                                      24                                                                    __________________________
                                                                                                                            United States
                                                                                                                   UNITED STATES          District Court
                                                                                                                                   MAGISTRATE            Judge
                                                                                                                                                     JUDGE
                                                      25
                                                                                                                                      10-24-2018
                                                                                                                              DATED: __________________
                                                      26

                                                      27
                                                           4836-0341-5929.1
                                                      28

                                                                                                             -2-
